Case 8:19-cv-00423-WFJ-SPF Document 63 Filed 08/04/19 Page 1 of 6 PageID 896



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISRICT OF FLORIDA
                                   TAMPA DIVISION

CHRISTOPHER MARK PARIS and
OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC,
Plaintiffs,

v.                                                            CASE 8:19-cv-00423-WFS-SPF

WILLIAM LEVINSON and LEVINSON
PRODUCTIVITY SYSTEM, PC, a
Pennsylvania Corporation; MARK
TIMOTHY SMITH, individually, and
d/b/a CAYMAN BUSINESS SYSTEMS;
GUBERMAN PMC, a Connecticut
LLC; Daryl Guberman, individually;
DONALD LABELLE, individually,
Defendants.

                         DEFENDANT GUBERMAN PMC, LLC’S
                       MOTION TO SET ASIDE CLERK’S DEFAULT

        Corporate Defendant Guberman PMC, LLC, appearing through its undersigned counsel

hereby respectfully files this motion to set aside the Clerk’s Default entered on July 11, 2019 (Doc.

58) pursuant to Fed.R.Civ.P. 55(a) and as ordered by this Honorable Court on June 20, 2019 (Doc.

51). As good and sufficient grounds for the relief requested, Defendant Guberman PMC, LLC

(hereafter Guberman PMC) offers the following facts:

     1. This action was filed on February 18, 2019 by Plaintiff Christopher Mark Paris his limited

        liability company Oxebridge Quality Resources International, LLC. against some six (6)

        individual and corporate defendant competitors who compete with plaintiffs for business.

        See Verified Complaint filed February 18, 2019 (Doc. 1).

     2. Corporate Defendant Guberman PMC, LLC is owned and operated by Defendant Daryl

        Guberman, a resident of Connecticut. Being completely unfamiliar with the Federal Rules



                                                 1
Case 8:19-cv-00423-WFJ-SPF Document 63 Filed 08/04/19 Page 2 of 6 PageID 897



        of Procedure, on April 4, 2019 Mr. Guberman attempted to file a voluminous motion to

        dismiss and motion for leave to file under seal on his own behalf as well as on behalf of

        his limited liability company, Guberman PMC (Doc. 8).

   3. By Order entered April 4, 2019 the Court struck both motions as to Defendant Guberman

        PMC and instructed Mr. Guberman to obtain counsel for Defendant Guberman PMC (Doc.

        10).

   4.   Twenty-eight days later, on May 2, 2019, Plaintiffs filed a response to Defendant PMC’s

        motions to dismiss and for leave to file documents under seal (Doc. 32).

   5. On May 6, 2019 the Court rescheduled the motion hearing previously set for May 13, 2019

        to May 31, 2019 (Doc. 33).

   6. On May 15, 2019 attorney Mark Tischhauser entered his notice of appearance on behalf of

        another corporate defendant, Levinson Productivity Systems, P.C.

   7. On May 28, 2019 pro se Defendant Daryl Guberman filed an Affidavit in Support of

        Defendant’s Motion to Dismiss (with additional attachments) (Doc. 47).

   8. On May 31, this Court held the motion hearing on all pending motions (Doc. 48).

   9. On June 14, 2019 this Court ordered Defendants Daryl Guberman and Guberman PMC to

        show cause within ten days why Defendant Guberman PMC should not be defaulted for

        failure to appear with counsel.

   10. On June 20, 2019 Defendant Daryl Guberman filed his response to the Order to show cause

        (Doc. 50).

   11. On June 20, 2019 this Court entered an Order explaining that the Defendant Guberman

        PMC cannot appear in this court unrepresented by an attorney and instructing the Clerk to




                                                2
Case 8:19-cv-00423-WFJ-SPF Document 63 Filed 08/04/19 Page 3 of 6 PageID 898



      enter a Clerk’s Default against Guberman PMC on July 1, 2019 unless legal counsel has

      appeared for Guberman PMC (Doc. 51).

   12. On June 25, 2019 this Court instructed counsel and any unrepresented party to meet within

      10 days for the purpose of preparing and filing a Case Management Report (Doc. 53).

   13. On July 2, 2019 Defendant Daryl Guberman filed a response to the Order to Show Cause

      notifying the Court that undersigned counsel Bruce Alexander Minnick had been retained

      to represent Guberman PMC and was in the process of gaining re-admission to the Bar of

      this Court (Doc. 54).

   14. On July 3, 2019 Counsel for all parties and the two unrepresented individuals (LaBelle and

      Guberman) conducted a telephonic Case Management Meeting and submitted their Case

      Management Report as ordered (Doc. 55).

   15. On July 8, 2019 this Court took up the Case Management Report and entered the case

      Management Scheduling Order (Doc.56).

   16. On July 9, 2019 this Court entered its Oder denying all pending motions (Doc.57).

   17. On July 11, 2019 the Clerk of this Court entered a Clerk’s Default as to Defendant

      Guberman PMC (Doc. 58).

   18. Meantime, undersigned counsel for Defendant Guberman PMC obtained all required

      supporting documents and completed his application for re-admission to the Bar of this

      Court in time for the telephonic swearing-in ceremony conducted on July 31, 2019.

   19. On August 2, 2019 undersigned counsel filed his Notice of Appearance on behalf of

      Defendant Guberman PMC (Doc. 61).

   20. On August 3, 2019 undersigned counsel for Guberman PMC completed and filed an

      Answer and Affirmative Defenses on behalf of Defendant Guberman PMC (Doc. 62).



                                               3
Case 8:19-cv-00423-WFJ-SPF Document 63 Filed 08/04/19 Page 4 of 6 PageID 899



   21. Accordingly, this Motion to Set Aside the Clerk’s Default is being submitted so that the

       corporate Defendant Guberman PMC may now resume defending itself by and through its

       undersigned counsel as envisioned by this Court.

                      REASONS TO GRANT THE RELIEF REQUESTED

       As shown by the chronological facts set forth above, the corporate Defendant Guberman

PMC has participated in all required initial proceedings by and through its owner, Defendant Daryl

Guberman. Upon receipt of the Order to Show Cause (Doc. 51) Defendant Guberman immediately

sought out experienced counsel to represent his limited liability company.

       Living and working in Connecticut made Mr. Guberman’s difficult task even harder than

it would have been had Plaintiffs brought this action in a federal district court in Connecticut.

Nevertheless, Defendant Guberman was able to find experienced counsel living and working in

Tallahassee, Florida, retained him at the end of June and was happy to be able to file his notice to

that effect on July 2, 2019 (Doc. 54).

       Undersigned counsel for Defendant Guberman PMC went to work immediately, reading

the voluminous Verified Complaint, studying the docket sheet and reading many case documents

as well as discussing the important pending issues (the motions to dismiss for lack of personal

jurisdiction were pending) with Defendant Guberman. Undersigned counsel also attended the

required case management conference on July 3, 2019 and participated in the discussions and

decisions leading to the submission of the Case Management Report (Doc. 55).

       Accordingly, granting the relief requested in this motion will not adversely affect any party

or cause any other problems. More importantly, granting this motion will serve the interests of

Justice by allowing the corporate Defendant Guberman PMC to defend itself adequately in this

very important litigation.



                                                 4
Case 8:19-cv-00423-WFJ-SPF Document 63 Filed 08/04/19 Page 5 of 6 PageID 900



                                    MEMORANDUM OF LAW

       The entry of a Clerk’s Default is a very serious judicial action handed out only after much

consideration of all the facts leading up to it. In most instances the entry of a Clerk’s Default is

exercised because a litigant has failed to participate in discovery or failed to attend required

conferences or failed to file a responsive pleading within the time allowed under the rules. None

of those reasons occurred here.

       The entry of a Clerk’s Default is a wake-up call to lawyers and their clients because (1)

until the Clerk’s Default is lifted or set aside, they may not file any more pleadings or otherwise

continue defending themselves; and (2) because the Clerk’s Default may lead to entry of a default

judgment upon motion of the other side. See. Holland v. Florida, 560 U.S. 631, 130 S.Ct. 2549,

130, 177 L.Ed.2d 130. (2010) (Attorney misconduct case in which the Supreme Court said:

“Generally, a litigant seeking equitable tolling bears the burden of establishing two elements: (1)

that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood

in his way.” 560 U.S. 631 at 655.

       “When a defendant has failed to plead or defend, a district court may enter judgment by

default (rule citation omitted). Because of our ‘strong policy of determining cases on the merits,

however, default judgments are generally disfavored.” Surtain v. Hamilin Terrace Foundation,

d.b.a. Hamlin Place of Boynton Beach, 789 Fed.3d 1259, at 1244, 1245 (11 th Cir. 2015).

       The corporate Defendant Guberman PMC did not intentionally attempt to appear without

counsel by its own hand. Corporations cannot do anything by themselves. Defendant Guberman

PMC did not retain independent counsel because its owner, Defendant Daryl Guberman, did not

understand the legal requirement for counsel-nor the gravity of failing to abide by it. He does now.




                                                 5
Case 8:19-cv-00423-WFJ-SPF Document 63 Filed 08/04/19 Page 6 of 6 PageID 901



       Punishing the corporate Defendant Guberman PMC by not allowing it to file an answer

and affirmative defenses or otherwise participate in this very important litigation will do nothing

in the interest of Justice. The lesson taught has been learned well. Accordingly, this Honorable

Court should exercise its sound discretion and grant this motion to lift the Clerk’s Default.



                                                      Respectfully submitted,

                                                      /s/ Bruce Alexander Minnick

                                                      Bruce Alexander Minnick, Esq.
                                                      Fla. Bar No.: 250295
                                                      3810 Buck Lake Road, F-607
                                                      Tallahassee, Florida 32308
                                                      Telephone (850) 893 6091
                                                      E-mail bammab1@gmail.com
                                                      Counsel for Defendant Guberman
                                                      PMC, LLC.



                              CERTIFICATE OF SERVICE

       I HERBY CERTIFY that a true and correct copy of the foregoing document and all

attachments, if any, was served via electronic service to Glen H. Shrayer, Esq., Shrayer Law Firm

LLC, counsel for plaintiffs, ghs@shrayer.com and to all counsel for other parties-defendant via

electronic mail pursuant to Florida Rule of Judicial Administration 2.516; and by U.S. Mail to the

unrepresented parties including Mr. Daryl Guberman, 1538 West Broad Street, Stratford, CT

06615 and Mr. Donald LaBelle, 44 Howarth Road, Oxford MA 01540 on August 4, 2019.

                                                             /s/ Bruce Alexander Minnick




                                                 6
